Citation Nr: 1752570	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  13-29 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, anxiety, and a mood disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Jimerfield, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1972 to May 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The May 2011 rating decision denied service connection for PTSD.  A review of the record indicates that the Veteran has also reported experiencing depression, anxiety, and a mood disorder due to his military service.  Accordingly, the Board has recharacterized the Veteran's claim more broadly as service connection for a psychiatric disorder, to include PTSD, depression, anxiety, and a mood disorder.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran had a Board hearing in August 2017.  The record was held open for 60 days.  No new evidence was submitted although additional relevant evidence was obtained when the Veteran filed a new claim.

The claim is REMANDED to the RO.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for a psychiatric disorder.  In this regard, he reported in an April 2012 notice of disagreement that he has PTSD due to combat experience and stressor events which occurred during his service in Vietnam.  Thereafter, in a January 2014 statement, the Veteran reported that mortar rounds were fired at a compound in Nha Thang during his Vietnam service in 1972 and 1973.  He then submitted a Certificate of Appreciation in February 2015 which shows that he served at Qui Nhon from October 1972 until March 1973 and, in May 2015, clarified that the incoming mortar and gunfire he experienced occurred at such location rather than Nha Thang.  The Veteran also filed claims of service connection for anxiety, depression, a mood disorder, and major depressive disorder in February and March 2015, and August 2017.  In this regard, in March 2015, the Veteran claimed these conditions were caused by his service connected cutaneous lymphoma.  Subsequently, during the August 2017 Board hearing, he reported that the location where he served in Vietnam was subject to incoming mortars and gunfire on a regular basis.  

The Veteran's service personnel records (SPRs) reflect that he served in Vietnam in 1972 and 1973 and that he was awarded the Vietnam Service Medal, Vietnam Campaign Medal, and Vietnam Cross of Gallantry with Palm.  His military occupational specialty was mail clerk.  As noted above, his SPRs also show that he was stationed at Qui Nhon from October 1972 to March 1973.

The Veteran was afforded a VA examination in regard to this claim in January 2011.  The Veteran reported fearing for his life when his base in Vietnam came under mortar attacks.  The examiner reported that diagnostic testing of the Veteran resulted in scores consistent with a diagnosis of PTSD and depression.  However, the examiner found that the Veteran reported more severe PTSD and depression symptoms during such testing than he presented during the examination.  The examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate, but did not offer an etiology for this disorder.

Thereafter, the Veteran's file contains psychiatric treatment at VA facilities.  During treatment in September 2011, a social worker noted a diagnostic impression of a depressive disorder, not otherwise specified "vs major depression" and an anxiety disorder, not otherwise specified "vs PTSD."  Then, in October 2011, a VA psychiatrist found that the Veteran had dysthymic disorder "vs" major depressive disorder as well as alcohol abuse and an anxiety disorder, not otherwise specified.  These treatment records do not contain findings as to the etiologies of such disorders.

Based on the foregoing, the Veteran should be afforded another VA examination to ascertain the psychiatric disorders experienced by the Veteran during the claim period and whether or not such disorders are related to his military service.  

In addition, in June 2015, a finding was made that no verified mortar attacks occurred at Qui Nhon in November or December 1972.  However, this time frame does not encompass the full period of the Veteran's service at Qui Nhon.  Therefore, on remand, the RO should again attempt to verify the Veteran's reports of mortar attacks and incoming gunfire during his service at Qui Nhon.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's claimed in-service stressors of incoming mortar attacks and gunfire at Qui Nhon from October 1972 to March 1973.  All responses received should be associated with the record.

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of all currently diagnosed psychiatric disorders.  The record, to include a copy of this remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

(A)  Identify all of the Veteran's psychiatric disorders, to include whether he meets the criteria for PTSD, experienced during the claim period (since June 2010).

(B)  If the examiner finds that the Veteran meets the diagnostic criteria for PTSD, indicate whether it is caused or incurred during service and whether such diagnosis is the result of a verified in-service stressor, to include experiencing incoming mortar attacks and gunfire while serving in Vietnam, or related to his fear of hostile military activity in Vietnam.

(C)  For each currently diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any such disorder had its onset during, or is otherwise related to, the Veteran's military service.  

(D)  In addition, the examiner should indicate whether the disorder is caused or aggravated by his service-connected cutaneous lymphoma.  The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

A rationale for all opinions expressed should be provided.

3.  Finally, readjudicate the appeal.  If the benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

